Citation Nr: 0826176	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-17 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for bilateral flat 
feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In the Statement of the Case dated in December 2004 the RO 
included the issue of entitlement to service connection for 
hearing loss, right ear.  The veteran perfected his appeal 
with a Substantive Appeal on a VA Form 9 in May 2005.  
Subsequently, the veteran submitted a statement, received in 
July 2006, withdrawing his claim of entitlement to service 
connection for hearing loss, right ear.  The Board notes that 
a Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision; therefore, this 
issue is withdrawn and is not before the Board for appellate 
review.  See 38 C.F.R. §§ 20.202, 20.204(b). 

In May 2008, the veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge.

The veteran's right and left knee disability claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The veteran's flat feet disability had its onset in service.


CONCLUSION OF LAW

Flat feet disability was incurred in or permanently 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
bilateral flat feet, which represents a complete grant of the 
benefit sought on appeal.  As such, no discussion of VA's 
duties to notify and assist is not necessary.

The veteran seeks service connection for bilateral flat feet.  
The veteran contends that his current flat feet disability 
was caused by or aggravated by carrying of heavy loads and 
exercise during service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran is presumed to be of sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 
38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a 
change in the interpretation of 38 U.S.C.A. § 1111 by the 
Federal Circuit and VA's General Counsel, and the regulation 
now provides that to rebut the presumption of soundness, VA 
must establish by clear and unmistakable evidence both that 
the disability existed prior to service and that it was not 
aggravated by service.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records reveal that when the 
veteran was examined at entry into active duty no flat feet 
disability was noted and that during service, the veteran was 
treated for foot pain, diagnosed with pes planus, and 
provided with orthotics.  As such, the presumption of 
soundness upon entry into active military service attaches.

In light of the above, the Board will focus on the evidence 
that relates to whether the veteran's bilateral flat feet 
clearly and unmistakably existed prior to service and whether 
there is clear and unmistakable evidence that the disability 
was not aggravated by service.

After service, the veteran's flat feet were treated by a 
podiatrist from January 2005 to April 2006.  In March 2006, 
the private podiatrist submitted a statement outlining the 
medical conditions and complications that can arise from flat 
feet.  The podiatrist diagnosed the veteran with chronic 
bilateral plantar fasciitis.

In April 2005 the veteran was afforded a VA Compensation and 
Pension foot examination.  The veteran reported that he has 
pain in the arch area after standing for approximately 15 
minutes.  The examiner noted that the veteran's standing is 
limited more by the veteran's knee problems than by his foot 
condition.  The veteran indicated that he uses inserts in 
both his work and dress shoes.  He stated that his feet have 
hurt since service and that the pain has increased over the 
years and has made it difficult to walk his six mile postal 
route.  The veteran did not report missing work due to foot 
pain.  Upon examination the veteran was noted to be wearing 
tennis shoes without any modifications or arch supports.  The 
veteran was noted to have moderate pes planus of the left 
foot with normal, pain free, motion and severe pes planus of 
the right foot with complete loss of the arch.  The examiner 
rendered the opinion that the veteran's pes planus is a 
congenital condition that predated entry into military 
service and was temporarily aggravated by the veteran's 
service.

In May 2008, the veteran testified that his bilateral flat 
feet existed prior to service and that the condition was 
permanently aggravated by service.  He indicated that he did 
not have foot pain prior to entering service and has had foot 
pain since separation from service.

The Board notes that the veteran is competent to report that 
he had flat feet prior to service because the symptoms of 
flat feet are capable of lay observation.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the 
Court of Appeals for Veterans Claims (Court) has held that 
lay statements by a veteran concerning a preexisting 
condition are not sufficient to rebut the presumption of 
soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 
(1999) (recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a lay person's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).

The Board finds that the VA examination, dated in April 2005, 
provides clear and unmistakable evidence that the veteran's 
bilateral flat feet preexisted service.  Therefore, the Board 
finds that the first prong, that the condition preexisted 
service, has been rebutted.

However, the medical evidence does not clearly and 
unmistakably reflect that veteran's bilateral flat feet were 
not permanently aggravated by the veteran's service.  The VA 
examiner in April 2005 rendered the opinion that the 
veteran's bilateral flat feet were temporarily, not 
permanently, aggravated by service.  The examiner also 
indicated that the veteran's current foot pain was mainly, 
but not solely, due to the veteran's obesity and the stress 
applied with years of working as a postal mail carrier.  The 
Board, therefore, finds that since there is not clear and 
unmistakable evidence that the veteran's pre-existing 
bilateral flat feet disability was not permanently aggravated 
by the veteran's active service, the presumption of soundness 
has not been rebutted.  Accordingly, in light of the evidence 
of diagnosis and treatment of the veterans' flat feet in 
active service and the veteran's, the veteran's current 
diagnosis of flat feet, and the veteran's testimony that he 
has had flat feet since separation from service, criteria for 
service connection have met and service connection for this 
disability is granted.


ORDER

Entitlement to service connection for bilateral flat feet 
disability is granted.


REMAND

The veteran seeks service connection for right and left knee 
conditions on the basis that his knee disabilities are due to 
constant pounding during basic training.

The Board acknowledges that, to date, VA has neither afforded 
the veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his right and left knee 
conditions.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The veteran underwent right and left knee total replacements 
in March and September 2005, respectively.  A review of the 
veteran's service medical records reveals that upon service 
entry, the veteran was not noted to have any knee condition 
and that the veteran was subsequently treated for right knee 
pain while in service.  The veteran stated, in his testimony 
before the undersigned Acting Veterans Law Judge, that he was 
treated for bowleggedness, with leg braces, as a child and 
that he had a pre-existing knee condition upon entry into 
service.  He contends that his knee conditions were 
permanently aggravated by his service.  As such, the Board 
has no discretion and must remand the claims to afford the 
veteran an examination.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  

A review of the claims folder reveals that the veteran's 
right and left knee conditions have been treated continuously 
by Dr. J.S.E., a private physician in Duncanville, Texas.  
However, no treatment records from Dr. J.S.E. dated after 
July 2003 are associated with the claims folder.  As such, 
the Board has no discretion and must remand the claims for 
attempts to be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper 
authorization, request treatment records 
pertaining to the veteran from Dr. J.S.E. 
dated from July 2003.  Any additional 
pertinent records identified by the 
veteran during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the veteran, and associated with the 
claims file.

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any right or left knee 
disability found to be present.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims files should be 
made available to and reviewed by the 
examiner.  The examiner should state 
the likelihood that any right or left 
knee disability found to be present 
existed prior to service.  If the 
examiner concludes that a right or left 
disability found to be present existed 
prior to service, the examiner should 
indicate that likelihood that the 
disability worsened during service.  If 
the examiner diagnoses the veteran as 
having a right or left knee disability 
that did not pre-exist service, the 
examiner must opine as to whether it is 
at least as likely as not that the 
condition is related to or had its 
onset during service.  In offering each 
of these opinions, the examiner should 
specifically acknowledge and comment on 
the veteran's report of a continuity of 
symptoms since service.  The rationale 
for all opinions expressed should be 
provided.

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


